As filed with the Securities and Exchange Commission on May 23, 2012 Registration No. 333-129223 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COASTAL BANKING COMPANY, INC. (Exact name of registrant as specified in its charter) South Carolina 58-2455445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 36 Sea Island Parkway Beaufort, South Carolina 29907 (Address of principal executive offices, including zip code) COASTAL BANKING COMPANY, INC. / FIRST CAPITAL BANK HOLDING CORPORATION STOCK INCENTIVE PLAN (Full title of the Plan) Michael G. Sanchez President and Chief Executive Officer Coastal Banking Company, Inc. 36 Sea Island Parkway Beaufort, South Carolina 29907 Phone: (843) 522-1228 (Name, address and telephone number, including area code, of agent for service) Copy to: Lyn G. Schroeder Bryan Cave LLP 1201 West Peachtree Street, N.W. 14th Floor Atlanta, Georgia 30309 Phone: (404) 572-6600 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany þ DEREGISTRATION OF UNSOLD SECURITIES This Post-Effective Amendment relates to the Registration Statement on Form S-8 (File No. 333-129223) (the “Registration Statement”) filed by Coastal Banking Company, Inc. (the “Company”) relating to 91,066 shares of Common Stock of the Company issuable pursuant to the Coastal Banking Company, Inc. / First Capital Bank Holding Corporation Stock Incentive Plan (the “Plan”). The Company is a bank holding company and the class of securities to which this registration applies is held of record by fewer than 1,200 shareholders.The Company desires to deregister all of the unissued shares registered on the Registration Statement and to suspend reporting obligations under the Securities Exchange Act of 1934, as amended.In accordance with the undertakings made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities which remain unsold at the termination of the offering, the Company hereby removes from registration the securities of the Company registered but unsold under the Registration Statement. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Beaufort, state of South Carolina, on this 23rd day of May, 2012. COASTAL BANKING COMPANY, INC. By: /s/Michael G. Sanchez Michael G. Sanchez President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Christina H. Bryan Director May 23, 2012 Christina H. Bryan /s/ Suellen Rodeffer Garner Chairman of the Board of Directors May 23, 2012 Suellen Rodeffer Garner /s/ Paul R. Garrigues* Chief Financial Officer May 23, 2012 Paul R. Garrigues /s/ Mark B. Heles Director May 23, 2012 Mark B. Heles /s/ James W. Holden, Jr. Director May 23, 2012 James W. Holden, Jr. /s/ Ladson F. Howell Vice Chairman of the May 23, 2012 Ladson F. Howell Board of Directors /s/ James C. Key Director May 23, 2012 James C. Key /s/ Robert B. Pinkerton Director May 23, 2012 Robert B. Pinkerton /s/ Michael G. Sanchez** President, Chief Executive Officer May 23, 2012 Michael G. Sanchez and Director /s/ Edward E. Wilson Director May 23, 2012 Edward E. Wilson /s/ Marshall E. Wood Director May 23, 2012 Marshall E. Wood * Principal Financial and Accounting Officer ** Principal Executive Officer 3
